                                           Case 5:20-cv-05823-EJD Document 35 Filed 09/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                        COUNTY OF SANTA CLARA, et al.,
                                   8                                                           Case No. 5:20-cv-05823-EJD
                                                        Plaintiffs,
                                   9                                                           ORDER DENYING MOTION FOR
                                                 v.                                            LEAVE TO FILE MOTION FOR
                                  10                                                           RECONSIDERATION
                                        KE “JASON” WANG, et al.,
                                  11                                                           Re: Dkt. No. 33
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On September 1, 2020, the Court issued an order remanding this case sua sponte. Dkt. No.

                                  14   31 (“Remand Order”). In that Remand Order, the Court found that the State of California was the

                                  15   real party in interest to this suit and that a state cannot be a party to a diversity action. Id. at 4.

                                  16   Because no diversity jurisdiction existed and no other basis for removal was put forth, the Court

                                  17   found it appropriate to remand sua sponte. Ibid; see 28 U.S.C.A. § 1447 (“If at any time before

                                  18   final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

                                  19   remanded”). On September 3, 2020, Defendants filed a Motion for Leave to File a Motion for
                                       Reconsideration of the Remand Order. Dkt. No. 33 (“Motion”).
                                  20
                                               Federal law provides that “[a]n order remanding a case to the State court from which it was
                                  21
                                       removed is not reviewable on appeal or otherwise,” with two exceptions that are not relevant here.
                                  22
                                       28 U.S.C. § 1447(d). The Ninth Circuit has held that “[t]his language has been universally
                                  23
                                       construed to preclude not only appellate review but also reconsideration by the district court.
                                  24
                                       Once a district court certifies a remand order to state court it is divested of jurisdiction and can
                                  25
                                       take no further action on the case.” Seedman v. U.S. Dist. Court for Cent. Dist. of California, 837
                                  26
                                       F.2d 413, 414 (9th Cir. 1988); see also Musumeci v. Musumeci, No. 5:20-CV-00454-EJD, 2020
                                  27

                                  28   Case No.: 5:20-cv-05823-EJD
                                       ORDER DENYING MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
                                                                        1
                                          Case 5:20-cv-05823-EJD Document 35 Filed 09/08/20 Page 2 of 2




                                   1   WL 1139659, at *1 (N.D. Cal. Mar. 9, 2020).

                                   2          This court lacks jurisdiction to reconsider its Remand Order. Respondent’s motion for

                                   3   leave to file motion for reconsideration is DENIED. The clerk shall serve a copy of this order on

                                   4   Respondent and shall transmit this order to the Santa Clara County Superior Court.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 8, 2020

                                   7                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:20-cv-05823-EJD
                                       ORDER DENYING MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION
                                                                        2
